Exhibit 10.1

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

CANO PETROLEUM, INC.

2005 LONG-TERM INCENTIVE PLAN

 

1.                                       Grant of Option.  Pursuant to the Cano
Petroleum, Inc. 2005 Long-Term Incentive Plan (the “Plan”) for employees,
consultants and outside directors of Cano Petroleum, Inc., a Delaware
corporation (the “Company”), the Company grants to

 

 

(the “Participant”),

 

an option to purchase shares of Common Stock (“Common Stock”) of the Company as
follows:

 

On the date hereof, the Company grants to the Participant an option (the
“Option” or “Stock Option”) to purchase                           full shares
(the “Optioned Shares”) of Common Stock at an Option Price equal to $        
per share.  The Date of Grant of this Stock Option is                           
    ,          .

 

The “Option Period” shall commence on the Date of Grant and shall expire on the
date immediately preceding the tenth (10th) anniversary of the Date of Grant. 
The Stock Option is a Nonqualified Stock Option.  This Stock Option is intended
to comply with the provisions governing nonqualified stock options under
Internal Revenue Service Notice 2005-1 and the proposed Treasury Regulations
issued under Section 409A of the Code on September 29, 2005 in order to exempt
this Stock Option from application of Section 409A of the Code.

 

2.                                       Subject to Plan.  The Stock Option and
its exercise are subject to the terms and conditions of the Plan, and the terms
of the Plan shall control to the extent not otherwise inconsistent with the
provisions of this Agreement. The capitalized terms used herein that are defined
in the Plan shall have the same meanings assigned to them in the Plan.  The
Stock Option is subject to any rules promulgated pursuant to the Plan by the
Board or the Committee and communicated to the Participant in writing.

 

3.                                       Vesting; Time of Exercise.  Except as
specifically provided in this Agreement and subject to certain restrictions and
conditions set forth in the Plan, 100% of the total Optioned Shares shall vest
and that portion of the Stock Option shall become exercisable on the first
anniversary of the Date of Grant, provided the Participant is employed by (or,
if the Participant is a consultant or an Outside Director, is providing services
to) the Company or a Subsidiary on that date.  In the event that a Change in
Control occurs, then immediately prior to the effective date of such Change in
Control the total Optioned Shares not previously vested shall thereupon
immediately become vested and this Option shall become fully exercisable if not
previously so exercisable.

 

4.                                       Term; Forfeiture.

 

a.                                       Except as otherwise provided in this
Agreement, to the extent the unexercised portion of the Stock Option relates to
Optioned Shares which are not vested on the date of the Participant’s
Termination of Service, the Stock Option will be terminated on that date.  The
unexercised portion of the Stock Option that relates to Optioned Shares which
are vested will terminate at the first of the following to occur:

 

--------------------------------------------------------------------------------


 

i.                                          5 p.m. on the date the Option Period
terminates;

 

ii.                                       5 p.m. on the date which is twelve
(12) months following the date of the Participant’s Termination of Service due
to death or Total and Permanent Disability;

 

iii.                                    5 p.m. on the date of the Participant’s
Termination of Service by the Company for cause (as defined herein);

 

iv.                                   5 p.m. on the date which is ninety (90)
days following the date of the Participant’s Termination of Service for any
reason not otherwise specified in this Section 4.a.; or

 

v.                                      5 p.m. on the date the Company causes
any portion of the Option to be forfeited pursuant to Section 7 hereof.

 

b.                                      Solely for purposes of this Section 4,
“Cause” shall mean (i) Participant’s gross negligence in the performance or
intentional nonperformance of any of his duties and responsibilities (which
remains uncured and continues for thirty (30) days after delivery of written
notice); (ii) Participant’s dishonesty or fraud with respect to the business,
reputation or affairs of the Company; (iii) Participant’s conviction of a felony
or crime involving moral turpitude; (iv) Participant’s debilitating drug or
alcohol abuse as determined by a qualified physician; (v) Participant’s material
breach of any provisions of an employment, consulting or service agreement
between the Company and Participant; or (vi) Participant’s material violation of
any written Company policy (which remains uncured or continues thirty (30) days
after delivery of written notice).

 

5.                                       Who May Exercise.  Subject to the terms
and conditions set forth in Sections 3 and 4 above, during the lifetime of the
Participant, the Stock Option may be exercised only by the Participant, or by
the Participant’s guardian or personal or legal representative.  If the
Participant’s Termination of Service is due to his death prior to the date
specified in Section 4.i. hereof, or Participant dies prior to the termination
dates specified in Sections 4.i., ii., iii., or iv. hereof, and the Participant
has not exercised the Stock Option as to the maximum number of vested Optioned
Shares as set forth in Section 3 hereof as of the date of death, the following
persons may exercise the exercisable portion of the Stock Option on behalf of
the Participant at any time prior to the earliest of the dates specified in
Section 4 hereof:  the personal representative of his estate, or the person who
acquired the right to exercise the Stock Option by bequest or inheritance or by
reason of the death of the Participant; provided that the Stock Option shall
remain subject to the other terms of this Agreement, the Plan, and applicable
laws, rules, and regulations.  Notwithstanding the foregoing sentence, by
delivering to the Company the prescribed form (see Appendix A), the Participant
may designate one or more beneficiaries and successor beneficiaries who may
exercise the exercisable portion of the Option on behalf of the Participant at
any time prior to the earliest of the dates specified in Section 4 hereof
(provided that the Option shall remain subject to the other terms of this
Agreement and applicable laws, rules, and regulations) in the event (i) of the
Participant’s Termination of Service due to his death prior to the date
specified in Section 4.a.i. hereof, or  (ii) the Participant dies prior to the
termination dates specified in Sections 4.a.i., ii., iii., iv. or v. hereof, and
the Participant has not exercised the Option as to the maximum number of vested
Optioned Shares as set forth in Section 3 hereof as of the date of death.  In
the event the Participant does not deliver to the Company a form designating one
or more beneficiaries, or no designated beneficiary survives the Participant,
the foregoing sentence shall not apply.

 

2

--------------------------------------------------------------------------------


 

6.                                       No Fractional Shares.  The Stock Option
may be exercised only with respect to full shares, and no fractional share of
stock shall be issued.

 

7.                                       Manner of Exercise.  Subject to such
administrative regulations as the Committee may from time to time adopt, the
Stock Option may be exercised by the delivery of written notice to the Committee
setting forth the number of shares of Common Stock with respect to which the
Stock Option is to be exercised, the date of exercise thereof (the “Exercise
Date”) which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon.  On the Exercise Date, the
Participant shall deliver to the Company consideration with a value equal to the
total Option Price of the shares to be purchased, payable as follows:  (a) cash,
check, bank draft, or money order payable to the order of the Company,
(b) Common Stock (including Restricted Stock owned by the Participant on the
Exercise Date, valued at its Fair Market Value on the Exercise Date, and which
the Participant has not acquired from the Company within six (6) months prior to
the Exercise Date, (c) if the Optioned Shares are Publicly Traded (as defined
herein), by delivery (including by FAX) to the Company or its designated agent
of an executed irrevocable option exercise form together with irrevocable
instructions from the Participant to a broker or dealer, reasonably acceptable
to the Company, to sell certain of the shares of Common Stock purchased upon
exercise of the Stock Option or to pledge such shares as collateral for a loan
and promptly deliver to the Company the amount of sale or loan proceeds
necessary to pay such purchase price, and/or (d) in any other form of valid
consideration that is acceptable to the Committee in its sole discretion.  In
the event that shares of Restricted Stock are tendered as consideration for the
exercise of a Stock Option, a number of shares of Common Stock issued upon the
exercise of the Stock Option equal to the number of shares of Restricted Stock
used as consideration therefor shall be subject to the same restrictions and
provisions as the Restricted Stock so tendered.  For purposes of this Section 7,
the Common Stock shall be “Publicly Traded” if the Common Stock subjects the
Company to the periodic reporting requirements of Sections 12(g) or 15(d) of the
1934 Act.

 

Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Optioned Shares then being purchased to be delivered to the
Participant (or the person exercising the Participant’s Stock Option in the
event of his death) at its principal business office within ten (10) business
days after the Exercise Date. The obligation of the Company to deliver shares of
Common Stock shall, however, be subject to the condition that if at any time the
Company shall determine in its discretion that the listing, registration, or
qualification of the Stock Option or the Optioned Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with, the Stock Option or the issuance or purchase of shares of Common Stock
thereunder, then the Stock Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not reasonably acceptable
to the Committee.

 

If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then the Stock Option, and right to
purchase such Optioned Shares may be forfeited by the Company.

 

8.                                       Nonassignability.  The Stock Option is
not assignable or transferable by the Participant except by will or by the laws
of descent and distribution.

 

9.                                       Rights as Stockholder.  The Participant
will have no rights as a stockholder with respect to any shares covered by the
Stock Option until the issuance of a certificate or certificates to the
Participant for the Optioned Shares.  The Optioned Shares shall be subject to
the terms and conditions of this Agreement regarding such Shares.  Except as
otherwise provided in Section 10 hereof, no adjustment

 

3

--------------------------------------------------------------------------------


 

shall be made for dividends or other rights for which the record date is prior
to the issuance of such certificate or certificates.

 

10.                                 Adjustment of Number of Optioned Shares and
Related Matters.  The number of shares of Common Stock covered by the Stock
Option, and the Option Prices thereof, shall be subject to adjustment in
accordance with Articles 11 - 13 of the Plan.

 

11.                                 Nonqualified Stock Option.  The Stock Option
shall not be treated as an Incentive Stock Option.

 

12.                                 Voting.  The Participant, as record holder
of some or all of the Optioned Shares following exercise of this Stock Option,
has the exclusive right to vote, or consent with respect to, such Optioned
Shares until such time as the Optioned Shares are transferred in accordance with
this Agreement or a proxy is granted pursuant to Section 13 below; provided,
however, that this Section shall not create any voting right where the holders
of such Optioned Shares otherwise have no such right.

 

13.                                 Proxies.  The Participant shall execute an
irrevocable proxy with respect to any shares of Restricted Stock authorizing the
Board to vote such shares on all issues until the expiration of the Restriction
Period.  Subject to the foregoing provisions of this Section, the Participant
may not grant a proxy to any person, other than a revocable proxy not to exceed
30 days in duration granted to another stockholder for the sole purpose of
voting for directors of the Company.

 

14.                                 Community Property.  Each spouse
individually is bound by, and such spouse’s interest, if any, in any Optioned
Shares is subject to, the terms of this Agreement.  Nothing in this Agreement
shall create a community property interest where none otherwise exists.

 

15.                                 Participant’s Representations. 
Notwithstanding any of the provisions hereof, the Participant hereby agrees that
he will not exercise the Stock Option granted hereby, and that the Company will
not be obligated to issue any shares to the Participant hereunder, if the
exercise thereof or the issuance of such shares shall constitute a violation by
the Participant or the Company of any provision of any law or regulation of any
governmental authority.  Any determination in this connection by the Company
shall be final, binding, and conclusive.  The obligations of the Company and the
rights of the Participant are subject to all applicable laws, rules, and
regulations.

 

16.                                 Investment Representation.  Unless the
Common Stock is issued to him in a transaction registered under applicable
federal and state securities laws, by his execution hereof, the Participant
represents and warrants to the Company that all Common Stock which may be
purchased hereunder will be acquired by the Participant for investment purposes
for his own account and not with any intent for resale or distribution in
violation of federal or state securities laws.  Unless the Common Stock is
issued to him in a transaction registered under the applicable federal and state
securities laws, all certificates issued with respect to the Common Stock shall
bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.

 

17.                                 Participant’s Acknowledgments.  The
Participant acknowledges receipt of a copy of the Plan, which is annexed hereto,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts this Option subject to all the terms and provisions thereof.
The Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

 

4

--------------------------------------------------------------------------------


 

18.                                 Law Governing.  This Agreement shall be
governed by, construed, and enforced in accordance with the laws of the State of
Texas (excluding any conflict of laws rule or principle of Texas law that might
refer the governance, construction, or interpretation of this agreement to the
laws of another state).

 

19.                                 No Right to Continue Service or Employment. 
Nothing herein shall be construed to confer upon the Participant the right to
continue in the employ or to provide services to the Company or any Subsidiary,
whether as an employee or as a consultant or as an Outside Director, or
interfere with or restrict in any way the right of the Company or any Subsidiary
to discharge the Participant as an employee, consultant or Outside Director at
any time.

 

20.                                 Legal Construction.  In the event that any
one or more of the terms, provisions, or agreements that are contained in this
Agreement shall be held by a Court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect for any reason, the invalid, illegal,
or unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

21.                                 Covenants and Agreements as Independent
Agreements.  Each of the covenants and agreements that is set forth in this
Agreement shall be construed as a covenant and agreement independent of any
other provision of this Agreement.  The existence of any claim or cause of
action of the Participant against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants and agreements that are set forth in this Agreement.

 

22.                                 Entire Agreement.  This Agreement together
with the Plan supersede any and all other prior understandings and agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof and constitute the sole and only agreements between the parties
with respect to the said subject matter.  All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement.  Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.

 

23.                                 Parties Bound.  The terms, provisions, and
agreements that are contained in this Agreement shall apply to, be binding upon,
and inure to the benefit of the parties and their respective heirs, executors,
administrators, legal representatives, and permitted successors and assigns,
subject to the limitation on assignment expressly set forth herein. No person or
entity shall be permitted to acquire any Optioned Shares without first executing
and delivering an agreement in the form satisfactory to the Company making such
person or entity subject to the restrictions on transfer contained herein.

 

24.                                 Modification.  No change or modification of
this Agreement shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties; provided, however, that
the Company may change or modify this Agreement without Individual’s consent or
signature if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder.

 

5

--------------------------------------------------------------------------------


 

25.                                 Headings.  The headings that are used in
this Agreement are used for reference and convenience purposes only and do not
constitute substantive matters to be considered in construing the terms and
provisions of this Agreement.

 

26.                                 Gender and Number.  Words of any gender used
in this Agreement shall be held and construed to include any other gender, and
words in the singular number shall be held to include the plural, and vice
versa, unless the context requires otherwise.

 

27.                                 Notice.  Any notice required or permitted to
be delivered hereunder shall be deemed to be delivered only when actually
received by the Company or by the Participant, as the case may be, at the
addresses set forth below, or at such other addresses as they have theretofore
specified by written notice delivered in accordance herewith:

 

a.                                       Notice to the Company shall be
addressed and delivered as follows:

 

Cano Petroleum, Inc.

309 West Seventh Street

Fort Worth, TX  76102

Attn:  Corporate Secretary

 

b.                                      Notice to the Participant shall be
addressed and delivered as set forth on the signature page.

 

28.                                 Tax Requirements.  The Participant is hereby
advised to consult immediately with his or her own tax advisor regarding the tax
consequences of this Agreement.  The Company or, if applicable, any Subsidiary
(for purposes of this Section 28, the term “Company” shall be deemed to include
any applicable Subsidiary), shall have the right to deduct from all amounts
hereunder paid in cash or other form, any Federal, state, local, or other taxes
required by law to be withheld in connection with this Award.  The Company may,
in its sole discretion, also require the Participant receiving shares of Common
Stock issued under the Plan to pay the Company the amount of any taxes that the
Company is required to withhold in connection with the Participant’s income
arising with respect to this Award.  Such payments shall be required to be made
when requested by the Company and may be required to be made prior to the
delivery of any certificate representing shares of Common Stock.  Such payment
may be made (i) by the delivery of cash to the Company in an amount that equals
or exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding obligations of the Company; (ii) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock other than (A) Restricted
Stock, or (B) Common Stock that the Participant has not acquired from the
Company within six (6) months prior to the date of exercise, which shares so
delivered have an aggregate Fair Market Value that equals or exceeds (to avoid
the issuance of fractional shares under (iii) below) the required tax
withholding payment; (iii) if the Company, in its sole discretion, so consents
in writing, the Company’s withholding of a number of shares to be delivered upon
the exercise of the Stock Option other than shares that will constitute
Restricted Stock, which shares so withheld have an aggregate fair market value
that equals (but does not exceed) the required tax withholding payment; or
(iv) any combination of (i), (ii), or (iii).  The Company may, in its sole
discretion, withhold any such taxes from any other cash remuneration otherwise
paid by the Company to the Participant.

 

* * * * * * * *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

 

COMPANY:

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

Signature

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

APPENDIX A

 

Beneficiary Designation

 

To:                              Corporate Secretary designated in the Cano
Petroleum Inc. Nonqualified Stock Option Agreement by and between Cano Petroleum
Inc. and                                                  (the “Agreement”)

 

From:                 
                                                                                   

 

Pursuant to Section 5 of the Agreement made as of                      .
           , I hereby designate the following persons(s) as beneficiary(ies) who
on my death who may exercise the exercisable portion of the Option on my behalf
pursuant to the Agreement:

 

Primary Beneficiary
Name:                                                                                      

 

Secondary Beneficiary
Name:                                                                                 

 

In making the above designation, I reserve the right to revoke this beneficiary
designation or change the beneficiary(ies) designated at any time or times and
without the consent of any beneficiary.

 

This beneficiary designation cancels and supersedes any beneficiary designation
I previously made with respect to this Agreement.

 

Signed:

 

 

 

 

 

Individual

 

 

 

 

 

Date

 

 

8

--------------------------------------------------------------------------------